                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 IRENE BERNICE BENJAMIN,                           Case No. 19‐CV‐1823 (NEB/LIB)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 ST. CLOUD HOSPITAL and
 LEANNE BENJAMIN,

                      Defendants.



       The Court has received the September 4, 2019 Report and Recommendation of

United States Magistrate Judge Leo I. Brisbois. [ECF No. 3.] No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation [ECF No. 3] is ACCEPTED; and

       2. The action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 4, 2019                           BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
